Citation Nr: 0315720	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1990, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for hepatitis C.  
In February 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Based on all the evidence, the veteran's current chronic 
hepatitis C had its onset in service.

CONCLUSION OF LAW

Chronic hepatitis C was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial June 1999 rating decision, in the 
October 1999 statement of the case, in a supplemental 
statement of the case dated in May 2003, and in a letter 
dated in February 2001 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments.  The letter, the statement of the case, and the 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from October 1966 to July 
1990, including service in Vietnam.  A review of his service 
medical records shows that in late October 1971, he received 
a shell fragment wound to the left shoulder.  He was given a 
10 mg. injection of morphine (IM), a tetanus toxiod 
injection, and intravenous fluid containing Penicillin G, and 
evacuated to the 24th Evac.  The shell fragment was removed 
at a field hospital on the same day, but the wound was left 
open.  It was noted that the estimated blood loss was 200 
cc's.  Records do not show that he received a blood 
transfusion.  The veteran was then transferred to Guam, where 
the wound was closed, and was subsequently transferred to a 
hospital in Pennsylvania.  A January 1972 Clinical Record 
Cover Sheet shows that there was no artery or nerve 
involvement in the left shoulder wound.  It was noted that no 
units of whole blood were given.

In September 1973, the veteran underwent surgery to remove an 
anal condyloma.  The operative report does not show that he 
received a blood transfusion.  It was noted that there were 
no complications and the blood loss was about 100 cc's.  
Postoperative notes do not reflect that he received a blood 
transfusion.  

On retirement medical examination performed in June 1990, the 
veteran's abdomen and viscera were listed as normal.  
Hepatitis was not noted.  In a June 1990 report of medical 
history, the veteran denied a history of jaundice, hepatitis, 
or liver trouble.  Service medical records are negative for 
hepatitis.

Post-service medical records are negative for hepatitis C 
until the mid-1990s.  Private medical records dated from 1994 
to 1995 reflect that the veteran tested positive for the 
hepatitis C virus in May 1994.  In May 1994, a liver biopsy 
was performed.  It was noted that the veteran was hepatitis C 
virus positive from an unknown source.  Based on the liver 
biopsy, the diagnosis was chronic active hepatitis with areas 
of bridging fibrosis consistent with hepatitis C virus 
etiology.  He was treated with interferon.  An August 1995 
liver biopsy was consistent with moderately active hepatitis 
C infection.  The liver biopsy showed features of active 
disease including portal chronic inflammation, mild to 
moderate piecemeal necrosis and lobular inflammation.  There 
was no bridging fibrosis or cirrhosis.

By a letter dated in October 1998, the veteran asserted that 
he incurred chronic hepatitis C during service.  He said that 
Dr. Rabinovitz told him he must have contracted the disease 
20 to 25 years ago through whole blood.  He asserted that 
during service in Vietnam, he was given whole blood at a 
field hospital after he was wounded in October 1971.  He 
recalled that the fluid in his "IV" at that time was red.  
He also asserted that he was given whole blood after he 
underwent anal surgery in service.  He said he was told that 
he lost a considerable amount of blood during the operation, 
and he recalled that he received whole blood intravenously.

By a letter dated in July 1999, Mordechai Rabinovitz, M.D., 
indicated that he treated the veteran from April 1994 to 
September 1995 for chronic hepatitis C.  He said the veteran 
first tested positive for hepatitis C in February 1994 but 
had no clinical symptoms at that time.  He noted that the 
veteran reported that his left deltoid was injured in 1971, 
and that he received blood transfusions in 1973 during a 
hemorrhoidectomy.  He noted that a May 1994 liver biopsy 
showed chronic active hepatitis with bridging fibrosis.  He 
indicated that the veteran had chronic hepatitis C that had 
not responded to two cycles of Interferon.  He added, "It 
should be noted that according to the current knowledge the 
source of his infection was probably exposure to blood and 
blood products in the past.  He has no other identifiable 
risk factors for his hepatitis C."  In a September 1999 
letter, Dr. Rabinovitz mentioned his prior letter dated in 
August 1999, and stated that it was assumed that it takes 15 
to 20 years from the time of infection with the hepatitis C 
virus (HCV) to the development of advanced liver disease 
(such as bridging fibrosis) as has been the case with the 
veteran.  He concluded, "Combined with the fact that his 
identifiable risk factor is blood transfusion in 1973, it is 
conceivable that he has contracted HCV at that time."

By a statement dated in March 2000, the veteran's 
representative noted that the veteran had 24 years of 
military service and was diagnosed with hepatitis C in 1994, 
and essentially contended that it was very likely that he 
incurred the hepatitis C infection in service.

In February 2001, the Board remanded the case to the RO, 
partly to attempt to obtain additional service medical 
records, and partly for a VA examination.  The RO was also 
asked to attempt to obtain Dr. Rabinovitz's August 1999 
letter.

In February 2001, the RO wrote to the veteran and asked him 
to provide a list of medical providers who examined him or 
treated him for hepatitis C since separation from service.  
He was also asked to complete an authorization for release of 
information to enable the RO to obtain Dr. Rabinovitz's 
August 1999 letter.

By a statement dated in March 2001, the veteran said that Dr. 
Rabinovitz did not write a letter in August 1999, but only 
wrote two letters, dated in July 1999 and September 1999.  He 
reiterated that he was given an IV in the field in Vietnam.  
He enclosed partially duplicative private medical records.  
By a letter dated in February 1998, a private physician, L. 
E. Stine, MD, noted that the veteran reported that he had a 
blood transfusion in Vietnam.  The veteran presented for a 
routine evaluation of his current condition; he had not been 
treated for hepatitis since he discontinued interferon 
treatment.  A July 2000 letter from a private physician, R. 
F. Latuska, MD, reflects that the veteran was examined to 
evaluate his current condition.  The veteran decided not to 
undergo treatment for his hepatitis C.

In April 2001, the RO wrote to the National Personnel Records 
Center (NPRC) and requested records pertaining to blood 
transfusions to the veteran on October 30, 1971.  In July 
2001, the NPRC stated that no records were found.

In an affidavit dated in September 2001, J.A.W. stated that 
he was present in Vietnam when a medical evacuation 
helicopter arrived with the veteran, who was wounded.  He 
said that he visited the veteran in the Battalion Medical Aid 
Station, and that he was badly wounded in the left shoulder 
and hooked up to whole blood.  He related that the veteran 
was then transported to the Third Field Army Hospital.  He 
reiterated his assertions in an October 2001 statement.

At a January 2002 VA examination, the veteran reported that 
he received a blood transfusion on two occasions during 
service:  on October 30, 1971 at an aid station in Vietnam 
after he was wounded, and during a hemorrhoidectomy.  He 
denied a history of abdominal surgeries, intravenous drug 
use, tattoos, body piercing or illicit drug use.  Liver 
function studies were within normal limits.  The diagnosis 
was hepatitis C virus.

At a December 2002 VA examination, the examiner summarized 
the veteran's reported history and his treatment for 
hepatitis C.  The veteran denied a drug history, and said he 
had never abused alcohol.  He reported that he had a blood 
transfusion in the field after a shrapnel injury in Vietnam.  
The examiner noted that the veteran's other surgical history 
included anal surgery and two right leg varicosity repairs, 
in 1983 and 2000.  The diagnosis was hepatitis C.  The 
examiner noted that the risk factors included blood 
transfusion in 1971 in Vietnam, and said that other risk 
factors were negligible.  The examiner indicated that the 
veteran had a liver biopsy in 1995 which showed a moderate 
degree of inflammation and bridging fibrosis which would 
allow the presumption that the risks for hepatitis C could 
presumably have occurred 15 to greater than 20 years prior to 
diagnosis in 1994 and liver biopsy in 1995.  Laboratory tests 
and a computed tomography (CT) scan were performed.  The CT 
scan showed that the liver had a cirrhotic morphology.  

In an April 2003 addendum, the VA examiner noted that service 
medical records did not substantiate the administration of 
blood products pre-operatively, during surgery, or post-
operatively as the veteran alleged.  He noted that an October 
30, 1971 operative note indicated that the estimated blood 
loss was 200 cc's and the anesthesia record documented that 
the total fluids given were 800 cc's of Ringer's Lactate and 
did not reflect that packed red cells or blood products were 
given.  He stated, "There is no clear and convincing 
evidence with service medical records that a blood 
transfusion was administered."  He added that no other cause 
had been identified for the veteran's hepatitis C, and that 
if, as the veteran alleged, he did receive blood in service, 
it would be at least as likely as not that his hepatitis C 
occurred during service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

The evidence reflects that the veteran engaged in combat with 
the enemy, and that he received a shell fragment wound to the 
left shoulder.  In the case of any veteran who engaged in 
combat with the enemy in active service, the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
see also 38 C.F.R. § 3.304(d) (2002).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The veteran claims service connection for hepatitis C which 
he asserts was incurred during military service as a result 
of a blood transfusion.  The service medical records are 
negative for a diagnosis of chronic hepatitis C.  Service 
medical records show that the veteran received a shell 
fragment wound to the left shoulder in late October 1971, in 
Vietnam.  Such records do not reflect that the veteran was 
given a blood transfusion for this wound.  Service medical 
records also reflect that the veteran underwent anal surgery 
in 1973; treatment records, including the operative report, 
are negative for a blood transfusion during or after this 
surgery.

The veteran has stated that he recalls receiving whole blood 
intravenously in the field immediately after his 1971 shell 
fragment wound.  He also recalls receiving whole blood 
intravenously after his 1973 anal surgery.  In a September 
2001 affidavit, J.A.W. said that he saw the veteran receiving 
blood intravenously after his shell fragment wound in Vietnam 
in 1971.

Dr. Rabinovitz has diagnosed the veteran with chronic 
hepatitis C.  He noted that the veteran reported that he 
received blood transfusions in service in the 1970s, and that 
a May 1994 liver biopsy showed chronic active hepatitis with 
bridging fibrosis.  He opined that the source of the 
veteran's hepatitis C infection was probably exposure to 
blood and blood products in the past, and that it was assumed 
that it took 15 to 20 years from the time of infection with 
the hepatitis C virus to the development of advanced liver 
disease.  He concluded that it was conceivable that the 
veteran contracted the hepatitis C virus in 1973 due to a 
blood transfusion.

In December 2002, a VA examiner indicated that the veteran's 
risk factors for hepatitis C infection included blood 
transfusion in 1971 in Vietnam, and opined that other risk 
factors were negligible.  The examiner indicated that the 
veteran had a liver biopsy in 1995 which showed a moderate 
degree of inflammation and bridging fibrosis which would 
allow the presumption that the risks for hepatitis C could 
presumably have occurred 15 to 20 years prior to diagnosis in 
1994.  In an April 2003 addendum, the examiner indicated that 
there was no clear and convincing evidence with the service 
medical records that a blood transfusion was administered to 
the veteran.  However, he opined that if, as the veteran 
alleged, he did receive blood in service, it would be at 
least as likely as not that his hepatitis C occurred during 
service.

The veteran has asserted that he incurred hepatitis C during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his hepatitis C began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995). 

After a review of all the historical evidence from during and 
since service, including medical records, lay assertions of 
the combat veteran, and an affidavit of a fellow 
servicemember, the Board finds that there is a reasonable 
doubt that the veteran received a blood transfusion in the 
field after his shell fragment wound in October 1971, despite 
the fact that the service medical records do not reflect such 
a transfusion.  A VA examiner and a private physician have 
opined that if the veteran received a blood transfusion 
during service in the 1970s, it is likely that the current 
chronic hepatitis C is related to such transfusion, given the 
severity of liver disease seen on biopsy in 1995.  Under the 
circumstances presented by this case, the Board finds that 
the evidence of record is in relative equipoise.  That is, 
the evidence for and against the veteran's claim is equally 
balanced.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  Hence, the 
Board concludes that chronic hepatitis C infection was 
incurred in service, and service connection is warranted. 


ORDER

Service connection for chronic hepatitis C is granted.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

